internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc fip 2-plr-125314-01 date date legend fund year date date date date date date date firm this is in reply to a letter dated date requesting an extension of time under sec_1 of the income_tax regulations for fund to make the election under sec_855 of the internal_revenue_code and sec_1_855-1 facts fund is a corporation registered under the investment_company act of as amended as an open-end management investment_company fund has elected to be treated as a regulated_investment_company ric in accordance with subchapter_m of the code fund’s taxable_year is a fiscal_year ending on date for year fund declared dividends on date and paid them on date prior to date the due_date without extensions for its federal_income_tax return for year fund intended to elect under sec_855 of the code and sec_1_855-1 of the plr-125314-01 regulations with respect to the dividends_paid firm an organization of tax professionals audited fund for year and was engaged to prepare tax returns and file extensions as in prior years firm uses an automated system for tracking extension requests and due dates of clients’ tax returns when a return or extension is mailed a copy of the transmittal letter is routed to the system administrator who records that the return or extension has been filed the system generates reports of outstanding returns or extensions if the administrator does not receive a copy of the transmittal letter the reports are distributed to the tax manager responsible for the account if a return or extension does not appear on the report as outstanding the manager may conclude that the return or extension was filed the tax manager was responsible for recording information concerning the due_date for filing fund’s return and preparing and filing extensions the information for fund was inadvertently deleted in the course of making changes to firm’s tracking system consequently the manager’s report did not show that a return or extension had not been filed for fund at a meeting of firm managers on date the manager responsible for fund’s filings stated that she had filed an extension for fund based on her review of the report from the tracking system which did not show that an extension had not been filed for fund on date after the due_date without extensions for fund’s income_tax return firm personnel began preparing fund’s return and discovered that there was no record that an extension had been filed firm investigated immediately confirmed the discovery discussed the matter with fund and prepared a request under sec_1 of the regulations on date fund filed a return making the election under sec_855 of the code fund makes the following representations the request for relief was filed by the fund before the failure to make the regulatory election was discovered by the service granting the relief will not result in the fund having a lower tax_liability in the aggregate for all years to which the regulatory election applies than the fund would have had if the election had been timely made taking into account the time_value_of_money the fund does not seek to alter a return position for which an accuracy- related penalty has been or could have been imposed under sec_6662 of the code at the time the fund requested relief and the new position requires or permits a regulatory election for which relief is requested being fully informed of the required regulatory election and related tax consequences the fund did not choose to not file the election plr-125314-01 applicable law sec_301_9100-1 of the regulations provides in part that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election defined in sec_301_9100-1 as an election whose deadline is prescribed by regulations or by a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 through c i of the regulations sets forth rules that the internal_revenue_service generally will use to determine whether under the facts and circumstances of each situation the commissioner will grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that subject_to paragraphs b i through iii of sec_301_9100-3 when a taxpayer applies for relief under this section before the failure to make the regulatory election is discovered by the service the taxpayer will be deemed to have acted reasonably and in good_faith and sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all years to which the regulatory election applies than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money analysis and conclusion based upon the facts and representations submitted it is held that fund has shown good cause for granting a reasonable extension of time to allow it to make a sec_855 election accordingly the time for filing the election is extended to date no opinion is expressed as to whether the fund’s tax_liability is not lower in the aggregate for all years to which the regulatory election applies than its tax_liability would have been if the election had been timely made taking into account the time_value_of_money upon audit of the federal_income_tax return involved the director's office will determine the taxpayer's tax_liability for the years involved if the director's office determines the taxpayer's liability is lower that office will determine the federal_income_tax effect this ruling is limited to the timeliness of fund’s election this ruling does not relieve fund from any penalties it may owe as a result of the failure_to_file a federal_income_tax return on time this ruling's application is limited to the facts code sections and regulations cited herein no opinion is expressed as to whether fund qualifies as a ric under subchapter_m part i of the code a copy of this letter is being forwarded to the service_center where fund files its returns with instructions that although its return was not timely filed fund is to be treated as having made a timely sec_855 election plr-125314-01 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office copies of this letter are being sent to your authorized representatives the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely yours acting associate chief_counsel financial institutions products by william e coppersmith chief branch
